Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 1/5/22.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a control unit comprising: o a first module for determining a maximum voltage value at terminals of each resonant capacitor and a minimum voltage value at the terminals of each resonant capacitor as a function of an output voltage of the resonant DC-DC voltage converter, a module for comparing between said maximum voltage value at the terminals of each resonant capacitor and an upper voltage limit corresponding to said output voltage and between said minimum voltage value at the terminals of each resonant capacitor and a lower voltage limit corresponding to said output voltage, o a failure detection element configured to detect a failure of the resonant DC- DC voltage converter if: said maximum voltage value at the terminals of each resonant capacitor is greater than or equal to the upper voltage limit, or said minimum voltage value at the terminals of each resonant capacitor is less than or equal to the lower voltage limit.” in combination with the additionally claimed features, as are claimed by the Applicant.
...steps of determination of an output voltage of the resonant DC-DC voltage converter, determination of a maximum voltage value at the terminals of each resonant capacitor and a minimum voltage value at the terminals of each resonant capacitor as a function of the output voltage of the resonant DC-DC voltage converter, comparison between an upper voltage limit and the maximum voltage value at the terminals of each resonant capacitor and between a lower voltage limit and the minimum voltage value at the terminals of each resonant capacitor, detection of a failure of the resonant DC-DC voltage converter if said maximum voltage value at the terminals of each resonant capacitor is greater than or equal to the upper voltage limit, and/or if said minimum voltage value at the terminals of each resonant capacitor is less than or equal to the lower voltage limit.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838